Fourth Court of Appeals
                                          San Antonio, Texas
                                                  May 11, 2021

                                             No. 04-21-00044-CV

    $14,832.00 UNITED STATES CURRENCY; AND ONE (1) 2010 MERCEDES AND
                            CERTAIN PROPERTY,
                                 Appellant

                                                         v.

                                          THE STATE OF TEXAS,
                                                Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-17767
                          Honorable Cynthia Marie Chapa, Judge Presiding


                                                 ORDER

        The trial court signed a final judgment on December 4, 2020. Because appellant did not
file a motion for new trial, motion to modify the judgment, motion for reinstatement, or request
for findings of fact and conclusions of law, the notice of appeal was due to be filed on January 3,
2021. See TEX. R. APP. P. 26.1(a). Appellant filed his notice of appeal on January 15, 2021.1 A
motion for extension of time to file the notice of appeal was due on January 18, 2021. See TEX.
R. APP. P. 26.3. Although appellant filed a notice of appeal within the fifteen-day grace period
allowed by Rule 26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the

1
 The clerk’s record shows appellant is a pro se inmate. Appellant’s notice of appeal contains a certificate of service
stating the notice of appeal was mailed on January 15, 2021. When a pro se inmate places a pleading or a similar
document in a properly addressed and stamped envelope, the document is deemed filed at the moment prison
authorities receive the document for mailing. See Warner v. Glass, 135 S.W.3d 681, 682 (Tex. 2004) (holding a pro
se inmate’s petition was deemed filed when it was placed in a properly addressed and stamped envelope and
received by prison authorities for mailing); see also Ramos v. Richardson, 228 S.W.3d 671, 673 (Tex. 2007)
(holding a certificate of service provided the required proof of compliance with the “prisoner mailbox rule”).
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We, therefore, ORDER appellant to file, on or before June 11, 2021, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court